Title: Richard Cranch to John Adams, 18 June 1784
From: Cranch, Richard
To: Adams, John



Dear Brother
Boston June 18th. 1784

The Oportunity that now presents of sending this by your most amiable Friend, while it makes me glad to think that so great an Addition will be made to your Happiness by the arrival of two Persons so deservedly dear to you; yet at the same time our Loss is such, as, in spight of all our Philosophy must throw a melancholly Shade over our remaining social Enjoyments. May Heaven preserve those dear Objects of your Love! Our Hopes have long been that you would have return’d to us America and added to the general Happiness by further helping us to conduct and regulate the Motions of that great political system, to the bringing of which into Being your unequal’d Exertions have so essentially contributed. But this Happiness must be postponed. I heartily wish you Success in your further Labours for the good of your Country, and will wait with Patience for that happy Period when I shall again be able to tell you by Word of Mouth with what sincere Friendship and high Esteem I am your affectionate Brother

Richard Cranch


Mrs. Adams and Miss Nabby will inform you of our Domestick and Family Circumstances. Please to give my kindest Regards to your Son, and tell him I should be happy to receive a Line from him.

